Citation Nr: 0017076	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for left 
ear hearing loss, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran had active service from March 
1951 to February 1954, and from July 1956 to October 1960.

In addition, in the November 1998 VA Form 9 (Appeal to Board 
of Veterans' Appeals), the veteran requested an appeal 
hearing before a traveling member of the Board.  However, in 
subsequent correspondence dated November 1998, he indicated 
that he no longer wished to have a hearing before a member of 
the Board; no further requests for hearings have been made by 
the veteran.  Therefore, pursuant to 38 C.F.R. § 20.704(e) 
(1999), the veteran's November 1998 hearing request is 
considered withdrawn.

Furthermore, in the November 1998 VA Form 9, the veteran also 
noted that his hearing loss greatly reduced his chances of 
gainful employment, and that, although he is now retired, his 
reduced Social Security Administration benefits places him on 
the poverty line or below.  In this regard, the Board notes 
that is not clear whether the veteran is attempting to claim 
entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).  
Thus, as the only issue currently before the Board is that 
set forth on the title page of this decision, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Service connection has not been established for right ear 
hearing loss, and the veteran is not totally deaf in his 
right ear.  

3.  The veteran currently has level IX hearing impairment in 
the left ear as demonstrated by the May 1998 VA audiological 
examination. 


CONCLUSION OF LAW

The schedular criteria for an increased disability evaluation 
in excess of 10 percent for left ear hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6101 (1998); 
38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, as reflected by the May 1998 VA examination 
described below.  He declined the opportunity to have a 
hearing.  And, the Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this regard, the 
Board notes that, during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1999), including the rating 
criteria for evaluating a hearing loss disability.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  In this respect, in 
Karnas v. Derwinski, the United States Court of Veterans 
Appeals (the Court) held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
where compensation is awarded or increased "[p]ursuant to any 
Act or administrative issue, the effective date of such an 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue."  38 
U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply June 10, 1999 as the effective date for 
the revised criteria for evaluating a hearing impairment, and 
thus, is prevented from applying the liberalizing law rule 
stated in Karnas.  Thus, the revised rating schedule for 
hearing impairment cannot be applied to a claim for any date 
prior to June 10, 1999.  See 38 U.S.C.A. § 5110(g)(West 
1991).

The Board notes that the new regulations were not in effect 
when the RO issued the August 1998 rating decision and the 
October 1998 Statement of the Case, as well as that the RO 
has not considered the new regulations.  In addition, the 
veteran has not been given notice of the new regulations.  
However, the Board finds that it is not necessary to remand 
this claim to the RO for such development because the veteran 
is not prejudiced by the Board's consideration of the new 
regulations in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The amended regulations did not result 
in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of pure tone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  The Board observes further that the 
explanatory information accompanying the regulatory changes 
to the criteria for evaluating audiological disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions.  Id. at 25204.  In 
this case, neither rating criterion is more favorable to the 
veteran's claim because they are identical in this case.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85. Under 
these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a) and (d) (1998), as amended 
by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. See 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100, Table VI (1998); 38 C.F.R. § 4.85(b) and (e) 
(1998), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  See Lendenmann v. Principi, supra.  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination." See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Prior to June 1999, in situations where compensation has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14 (1998).  In such situations, a maximum 10 percent 
evaluation was assignable where hearing in the compensable 
ear is at level X or XI.  See 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6101 (1998).  In the recently revised 
regulations, 38 C.F.R. § 4.85(f) was added to clearly specify 
that a nonservice-connected ear will be assigned a Roman 
numeral designation of I, subject to the provisions of 38 
C.F.R. § 3.383.  See 64 Fed. Reg. 25206 (May 11, 1999).

In addition, as noted above, the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.

In this case, in a February 1986 rating decision, the RO 
granted the veteran service connection and a 10 percent 
evaluation for left ear hearing loss, effective September 
1985, under the then effective diagnostic Code 6291.  And, as 
per the March 1998 claim, the veteran is presently seeking an 
increased disability evaluation for his left ear hearing 
loss. 

With respect to the relevant evidence, the evidence includes 
medical records from the Topeka VA Medical Center (VAMC) 
dated from April 1997 to March 1998 describing the treatment 
the veteran has received for various health problems 
including, but not limited to his hearing disability.  
Specifically, the Board notes that April 1997 and May 1997 
medical notations indicate the veteran is currently using 
hearing aids that need to be adjusted from time to time.

In addition, a May 1998 VA audiological examination report 
indicating the veteran has bilateral mild to moderate hearing 
loss in the low to mid frequencies, and severe to profound 
loss in the high frequencies.  His hearing was deemed to have 
remained relatively stable since 1994.  Specifically, the 
audiological evaluation revealed the veteran's pure tone 
thresholds, in decibels, are as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
70
70
75
70
71
LEFT
70
75
90
95
83

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 48 percent in the left ear.  
Inasmuch as service connection is in effect for only left ear 
hearing loss, and the evidence does not indicate that the 
veteran has total deafness in both ears, the right ear is 
taken to be normal for rating purposes, as per the old 
criteria for hearing disorder, which assigns a numeric 
designation of level I hearing for the non-service connected 
right ear.  See 38 C.F.R. § 4.87, Diagnostic Code 6101 
(1998).  As per the new criteria, the non-service connected 
right ear is also assigned a level I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 64 Fed. Reg. 25206 (May 
11, 1999).  Thus, for purposes of rating the veteran's 
service-connected left ear hearing loss, prior to and as of 
June 10, 1999 under both the old and new criteria, a numeric 
designation of level I hearing is assigned to the nonservice-
connected right ear.  An application of the old and new 
criteria produce the same findings, which results in the 
assignment of a numeric designation of level IX hearing for 
the left ear, translating to noncompensable (0 percent) 
schedular evaluation for the veteran's service-connected left 
ear hearing loss prior to and as of June 10, 1999.

After a review of the evidence, the Board finds that, the 
veteran has Level I hearing acuity in his right ear, and a 
Level IX hearing acuity in his service connected left ear.  
These findings, in light of both the old and new criteria, 
warrant the assignment of a noncompensable evaluation prior 
to and as of June 10, 1999.  See 38 C.F.R. § 4.88-4.87, 
Diagnostic Code 6101 (1998); 38 C.F.R. §§ 4.1-4.14, 4.85, 
Diagnostic Code 6100 (1999); Karnas, supra.  As such, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased evaluation in excess of 10 percent 
for the veteran's service connected left ear hearing loss.  
As the Board has determined that the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board acknowledges the veteran's various statements in 
support of his claim, including his current need for hearing 
aids.  However, the Board notes that disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. at 349.  And, after a review of the 
evidence, the Board finds that such mechanical application 
establishes that the preponderance of the evidence is against 
an award of a disability evaluation in excess of 10 percent 
for the veteran's left ear hearing loss.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been also 
considered as required by the holding of the United States 
Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  However, in the instant case the 
Board finds that the veteran has not shown that his left ear 
hearing loss has actually caused him marked interference with 
employment, the need for frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for left ear hearing 
loss is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

